--------------------------------------------------------------------------------

Exhibit 10.3
 
[image00002.jpg]


Loan No. 00031748T03


AMENDED AND RESTATED LETTER OF CREDIT PROMISSORY NOTE


THIS AMENDED AND RESTATED LETTER OF CREDIT PROMISSORY NOTE (this “Promissory
Note”) to the Credit Agreement dated July 3, 2017 (the “Credit Agreement”), is
entered into as of July 3, 2017 between FARM CREDIT SERVICES OF AMERICA, PCA
(“Lender”) and LINCOLNWAY ENERGY, LLC, Nevada, Iowa, a limited liability company
(together with its permitted successors and assigns, the “Borrower”). 
Capitalized terms not otherwise defined in this Promissory Note will have the
meanings set forth in the Credit Agreement.


RECITALS


(A)           This Promissory Note amends, restates, replaces and supersedes,
but does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Revolving Credit Supplement numbered RI0218T03C, dated as
of June 2, 2016 between Lender and the Borrower.


SECTION 1.          LETTER OF CREDIT COMMITMENT.  On the terms and conditions
set forth in the Credit Agreement and this Promissory Note, Lender agrees to
make loan(s) to the Borrower during the period set forth below in an aggregate
principal amount not to exceed $2,134,000.00 at any one time outstanding (the
“Commitment”).  Within the limits of the Commitment, the Borrower may borrow,
repay and re-borrow.


SECTION 2.          PURPOSE.  The purpose of the Commitment is to allow the
Borrower to open an irrevocable letter of credit (“Letter of Credit”) for its
account.


SECTION 3.          TERM.  The term of the Commitment will be from the date
hereof, up to and including May 1, 2021, or such later date as Agent (as defined
in the Credit Agreement) may, in its sole discretion, authorize in writing (the
“Term Expiration Date”).  Notwithstanding the foregoing, the Commitment will be
renewed for an additional year only if, on or before the Term Expiration Date,
Agent provides to the Borrower a written notice of renewal for an additional
year (a “Renewal Notice”).  If on or before the Term Expiration Date, Lender
grants a short-term extension of the Commitment, the Commitment will be renewed
for an additional year only if Agent provides to the Borrower a Renewal Notice
on or before such extended expiration date.  All annual renewals will be
measured from, and effective as of, the same day as the Term Expiration Date in
any year.


SECTION 4.          LIMITS ON ADVANCES, AVAILABILITY, ETC.  Letter of Credit
will be issued within a reasonable period of time after Agent’s receipt of a
duly completed and executed copy of Agent’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder. 
Any draw under the Letter of Credit issued hereunder will be deemed a loan under
the Commitment and will be repaid in accordance with this Promissory Note.  The
Letter of Credit must be in form and content acceptable to Agent and must expire
no later than the maturity date of the Commitment.


SECTION 5.          INTEREST.  The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):
 
1

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T03
 
(A)           One-Month LIBOR Index Rate.  At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on Eurocurrency Liabilities
(as hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 3.150% above the higher of:  (1) zero percent (0.00%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day.  The rate
will be reset automatically, without the necessity of notice being provided to
Agent, the Borrower, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option.  Information about the then-current rate will be made
available upon telephonic request.  For purposes hereof: (a) “U.S. Banking Day”
means a day on which Agent is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” will have the meaning as
set forth in “FRB Regulation D”; and (c) “FRB Regulation D” means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.


Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Agent will require in a written notice to the Borrower (“Interest Payment
Date”).


SECTION 6.          PROMISSORY NOTE.  The Borrower promises to repay the unpaid
principal balance of the loans on the Term Expiration Date, as the term may be
extended from time to time.


In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.


SECTION 7.          SECURITY.  The Borrower’s obligations hereunder and, to the
extent related hereto, under the Credit Agreement, will be secured as provided
in Section 2.4 of the Credit Agreement.


SECTION S.          FEES.


(A)           Letter of Credit Fees.  The Borrower agrees to pay to Agent an
annual letter of credit fee equal to 3.15% of the face amount of the Letter of
Credit in effect as of the date hereof, and 3.15% of the face amount of any new
or amended Letter of Credit issued after the date hereof, computed on the basis
of a year of 360 days and actual days elapsed, payable quarterly in arrears by
the 20th day following the expiration of each calendar quarter.  The Borrower
shall also pay to Agent its then-applicable customary fees and administrative
expenses payable with respect to the Letter of Credit as Agent may generally
charge or incur from time to time in connection with the issuance, maintenance,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of the Letter of Credit.


SIGNATURE PAGE FOLLOWS
 
2

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T03
 
SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
LINCOLNWAY ENERGY, LLC
       
By:
/s/ Kristine Strum
       
Name:
Kristine Strum
       
Title:
Director of Finance

 
[image00003.jpg]
 
3

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T03

SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



  FARM CREDIT SERVICES OF AMERICA, PCA      
By:
/s/ Kathryn J. Frahm
       
Name:
Kathryn J. Frahm
       
Title:
Vice President


 
4

--------------------------------------------------------------------------------